Citation Nr: 1760444	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder. 

3.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral knee and foot disorders.  

This matter was most recently before the Board in March 2017, at which time it was remanded for further development.  The Veteran testified before the undersigned at a January 2017 Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left knee disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed pes planus is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his December 2015 appeal to the Board, the Veteran stated that he was issued arch support for flat feet while he was in service, noting that flat feet were not noted on entry into service.  The Veteran's service treatment records first document complaints of foot symptoms in October 1961 and September 1962, where the Veteran sought treatment for foot trouble and bilateral pressure pain in his heels; the Veteran was prescribed arch supports and padded heels for his boots at that time.  Asymptomatic pes planus was noted in his March 1963 reenlistment examination, and the Veteran's separation exam in April 1966 noted bilateral pes planus.  

After leaving active duty service, the Veteran served for a time in the National Guard and the Navy Reserves.  The Veteran sought treatment for an infection of the left heel in April 1978 and for a crushing injury to his left great toe in November 1986, but the Veteran's annual examinations during his time in the Navy Reserves are silent as to any complaints of foot symptoms and do not note pes planus.  However, in his December 2015 appeal to the Board, the Veteran indicated that he may not have reported foot pain or trouble he was experiencing during the annual examinations, stating that "[a]s for my time in the Reserves, without complaining, you can't complain and not do your job if you expect to get your time in, to retire." 

VA treatment records indicate that the Veteran complained of bilateral foot pain in August 2004 and December 2009, and was diagnosed with intermittent plantar fasciitis, onychomycosis, and calcaneal spurs of the bilateral feet in January 2010.  Recent VA treatment records document continuing complaints of foot pain, and in his January 2017 Board hearing, the Veteran clarified that standing for periods of time caused his feet to hurt.  The Veteran is competent to report foot pain as it is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, in March 2017, the Board remanded this matter for further development, including a VA examination to determine whether any of the Veteran's foot disorders were related to service.  In April 2017, the Veteran underwent a VA contract examination, in which the examiner diagnosed the Veteran with bilateral pes planus, but opined that the Veteran's currently diagnosed foot conditions were less likely than not incurred in or caused by service.  In support of that opinion, the examiner noted an absence of complaints of foot pain or diagnoses of foot disorders in Veteran's post service Navy Reserve medical records and concluded that "the existence of a chronic foot condition due to service is not supported by medical records."

Based on the foregoing evidence, the Board concludes that service connection for bilateral pes planus is warranted. 

As noted above, the April 2017 VA contract examiner diagnosed the Veteran with bilateral pes planus.  Thus, the current disability criterion is met. 

Further, the Veteran's service treatment records document complaints of foot pain, and pes planus was subsequently noted in both his March 1963 reenlistment examination and April 1966 separation examination; no foot condition was noted on his June 1960 enlistment examination.  Thus the in-service incurrence criterion is met. 

The remaining question is whether the Veteran's current bilateral foot disorder is related to his active service.  The Board finds sufficient evidence that the Veteran's diagnosed bilateral pes planus was incurred in service.  The Board acknowledges the negative etiology opinion from the April 2017 VA contract examiner; however, the examiner's rationale for her negative opinion relies solely on an absence of complaints of foot pain or diagnoses of foot conditions in the Veteran's post-service Navy Reserve examinations.  The examiner does not specifically discuss the Veteran's contentions that he did not complain of foot pain after service to ensure he was able to continue to serve in the Navy Reserve, or that the Veteran's foot pain is not constant, but triggered by spending time on his feet.  The Veteran was diagnosed with bilateral pes planus in service, there is a current diagnosis of bilateral pes planus, and there is no medical evidence that suggests that the Veteran's current pes planus symptoms differ from those he experienced during service or that there was any intervening cause for the current condition.  

Taking into account the medical evidence of record and the Veteran's own competent and credible lay statements, the Board resolves all reasonable doubt in his favor and concludes that the evidence is at least in equipoise as to whether the Veteran's current bilateral pes planus is related to his military service.  It follows that service connection for bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.  



REMAND


As noted above, the Board remanded the claims on appeal in March 2017 for additional development, including an examination to determine the nature and etiology of the Veteran's right and left knee disorders.   

With respect to the Veteran's claimed left knee disorder, the Veteran underwent an April 2017 VA contract examination, in which the examiner noted the Veteran's contentions that he injured his left knee in service, and further noted the Veteran's January 1980 left knee arthroscopy and left knee replacement in November 2010.  Ultimately, the examiner opined that the Veteran's currently diagnosed bilateral knee conditions are less likely than not incurred in or caused by service, stating that there was no documentation in the Veteran's service treatment records of knee injuries in service or the manifestation of a bilateral knee condition within one year of service. 

The examiner's opinion appears to be based solely on the lack of in-service medical documentation of the Veteran's in-service injury, and does not discuss the Veteran's lay statements indicating that he sustained an in-service injury in 1960 but did not report to sick call because his drill instructor indicated he would be recycled from his advanced training program as a result.  The Board further notes that private medical records from November 1978 and May 1979 indicate the Veteran was experiencing trouble with his left knee at that time, expressing discomfort while kneeling and climbing stairs.  The Veteran then suffered a fall in December 1979 which injured his left knee, and in a subsequent January 1980 pathological consultation, the Veteran was diagnosed with severe patellofemoral degenerative joint disease, noting that the degenerative changes were consistent with an old injury.  The April 2017 examiner did not take this evidence into consideration, which lends credence to the Veteran's allegation of an in-service knee injury.  Because the VA examiner failed to address all relevant evidence of record, the Board finds that the April 2017 VA examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claimed right knee disorder, the April 2017 VA contract examiner diagnosed the Veteran with right knee degenerative arthritis, opining that the Veteran's right knee condition was at least as likely as not caused by the Veteran's left knee condition.  The examiner noted that the left knee condition predated the right knee condition, and that compensation for the left knee over the years ultimately led to degeneration of the right knee joint.  Consequently, as the Veteran's claimed right knee disorder is secondary to his left knee disorder, it is inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed left knee disorder.  The entire claims file must be reviewed by the examiner.  

Based on a review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability is related to his active service or any incident therein.

The examiner should specifically address the Veteran's lay statements with respect his claimed left knee injury in service.  Additionally, the examiner should address the Veteran's private treatment records from November 1978 onwards concerning the onset of symptoms relating to his left knee after service, including his January 1980 pathological consultation noting degenerative changes to his left knee consistent with an old injury.  

The examination report must include a complete rationale for all opinions expressed.

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


